On Motion for Rehearing.
KRUEGER, Judge.
In his motion for rehearing appellant renews his contention that the evidence is insufficient to justify his conviction. A careful review of the record has failed to convince us that we were in error in holding in our original opinion that the evidence was sufficient. Hence the motion for rehearing is overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.